48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Keith E. BOOTH, Plaintiff-Appellant,v.TOTAL HEALTH CARE, Defendant-Appellee.
No. 94-2129.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided March 15, 1995.

Keith E. Booth, Appellant Pro Se.
Monte Fried, Wright, Constable & Skeen, Baltimore, MD, for Appellee.
Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order that granted summary judgment to the Defendant in his action brought under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1994).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Booth v. Total Health Care, No. CA-93-4015-JFM (D.Md. Aug. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We deny Appellant's motion for appointment of counsel and decline to consider Appellant's supplementary affidavits because these materials were not before the district court